
	

114 S2749 IS: To provide an exception from the reduced flat rate per diem for long-term temporary duty under Joint Travel Regulations for civilian employees of naval shipyards traveling for direct labor in support of off-yard work, and for other purposes.
U.S. Senate
2016-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2749
		IN THE SENATE OF THE UNITED STATES
		
			April 5, 2016
			Ms. Ayotte (for herself, Ms. Collins, Mrs. Murray, Mr. Kaine, Ms. Cantwell, Ms. Hirono, Mr. Schatz, Mrs. Shaheen, Mr. Warner, Mr. King, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide an exception from the reduced flat rate per diem for long-term temporary duty under
			 Joint Travel
			 Regulations for civilian employees of naval shipyards traveling for direct
			 labor in support of off-yard work, and for other purposes.
	
	
 1.FindingsCongress makes the following findings: (1)The Department of Defense has instituted a new flat rate per diem policy that reduces the reimbursement rate for personnel traveling on temporary duty (TDY) longer than 30 days.
 (2)In its report to accompany S. 1376 (114th Congress), dated May 19, 2015 (Report 114–49), the Committee on Armed Services of the Senate expresses concern that the new policy should not discourage civilian workers from volunteering for important temporary duty assignments. The Committee also expresses its view that the Department should ensure that those who volunteer for mission essential travel are fully supported and encouraged.
 (3)On January 19, 2016, the Commander of Naval Sea Systems Command (NAVSEA), Admiral William Hilarides, wrote a letter expressing concerns about the long-term temporary duty per diem policy of the Department. In the letter, Admiral Hilarides states that the new policy has already had a negative impact on the Naval Shipyards’ ability to effectively and efficiently conduct Navy ship maintenance. As the officer who oversees all four public shipyards, he also said that the policy has the potential to increase the end cost of projects.
 (4)In the letter, Admiral Hilarides requests an immediate waiver from and permanent change to the long-term temporary duty per diem policy of the Department under the Joint Travel Regulations of the Department for all naval shipyard workers who support Navy ship maintenance.
 (5)On March 15, 2016, the Vice Chief of Naval Operations, Admiral Michelle Howard, testified that the temporary duty policy for civilian public shipyard workers may end up costing more money. She also expressed concern that any policy should reflect the commitment of the Navy to these artisans and their skillsets and ensure public shipyard workers are not paying money out of their pockets for appropriate expenses.
 2.Sense of CongressIt is the sense of Congress that— (1)Department of Defense civilian public shipyard workers play a critical role in maintaining the ships and submarines of the United States, ensuring our sailors and the commanders of the combatant commands have the safe and combat-ready naval vessels required to protect the economic and national security interests of the United States;
 (2)the Department must continue to scrutinize costs carefully in order to eliminate waste, but in a well-intentioned effort to save money, the Department has pursued a misguided one-size-fits-all approach to its long-term temporary duty (TDY) per diem policy, which has adversely affected shipyard workers while potentially costing more and harming the naval readiness of the United States; and
 (3)in order to reduce temporary duty expenses, the Department should eliminate unnecessary temporary duty and not cut the reimbursement rate for workers undertaking temporary duty that is essential to sustain military readiness, such as temporary duty in support of ship and submarine maintenance, modernization, and repair.
			3.Exception from reduced flat rate per diem for long-term temporary duty under Joint Travel
			 Regulations for civilian employees of naval shipyards traveling for direct
			 labor in support of off-yard work
 (a)Modification of Joint Travel RegulationsThe Joint Travel Regulations (JTR) of the Department of Defense shall be modified to provide that the reduced flat rate per diem for long-term temporary duty (TDY) otherwise imposed under paragraph 4250 of section 4 of part B of chapter 4 of the Joint Travel Regulations shall not be imposed on civilian employees of naval shipyards traveling on such duty for direct labor in support of off-yard work and such employees shall be paid the full per diem rate for such travel.
 (b)Inapplicability of current regulationsThe per diem rate payable to any employee described in subsection (a) for travel described in that subsection that occurs during the period beginning on the date of the enactment of this Act and ending on the effective date of the modification required by subsection (a) shall be the rate provided for as a result of the modification.
			
